PER CURIAM.
The trial court’s order adjudicating the minor child dependent as to the father is affirmed. The court found that the father had neglected the child through domestic violence. The father has not provided that portion of the trial transcript at which the issue of domestic violence was litigated. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979). He contends nevertheless that the order itself shows that the court erred. According to the order, several incidences of domestic violence between the mother and father occurred in the presence of the child, which can constitute evidence of neglect. See C.J. v. Dep’t of Children & Families, 968 So.2d 121, 123-24 (Fla. 4th DCA 2007).
*200We affirm as to this and all other issues raised.
MAY, C.J., WARNER and POLEN, JJ., concur.